Citation Nr: 1541737	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-30 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of the Veteran's adult disabled stepson (P.J.) as his dependent child for the purposes of payment of additional VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 determination of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).  In August 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.


FINDING OF FACT

P.J. was not legally adopted by the Veteran before the age of 18 years, nor had he acquired stepchild status before the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to recognition of the Veteran's adult disabled stepson (P.J.) as a "child" for VA compensation purposes are not met.  38 U.S.C.A. §§ 101, 1115, 5107(b) (West 2014); 38 C.F.R. § 3.57 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board is denying this claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Consequently, no discussion of VA's duties to notify and assist is necessary.

The Veteran seeks recognition of P.J., his adult disabled stepson, as a dependent for VA compensation purposes.  P.J. was born in February 1976 and the Veteran married P.J.'s mother in July 1994; thus, after P.J. reached 18 years of age.  

As relevant to this appeal, VA law provides that a Veteran receiving VA disability compensation at the rate of 30 percent or more shall be entitled to additional compensation for a spouse, children, or dependent parents.  38 U.S.C.A. § 1115. 

Here, the Veteran has been in receipt of a rating in excess of 30 percent since May 2007.  See the most recent February 2012 Rating Decision (reflecting the Veteran's combined rating for compensation purposes as 70 percent from May 3, 2007, with a temporary total (100 percent) rating for PTSD from June 4, 2007 through September 30, 2007 (for hospitalization, under 38 C.F.R. § 4.29)).  Further, he married P.J.'s mother in July 1994, at which time P.J. was 18 years old.  

Accordingly, the dispositive issue is whether P.J. may be considered a dependent child, as that term is defined by VA law. 

In this regard, a "child" for purposes of additional compensation for a dependent is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1).

Here, the Veteran's stepson was born in February 1976 and turned age 18 prior to the marriage between the Veteran and P.J.'s mother in July 1994.  The Veteran had not adopted P.J. prior to marriage.  Thus, because P.J. was neither legally adopted before the age of 18 years nor had he acquired stepchild status before the age of 18 years, as a matter of law, P.J. cannot be deemed a "child" for VA purposes under 38 C.F.R. § 3.57(a)(1).  

Veteran also seeks an exception to the criteria of 38 C.F.R. § 3.57.  He reports assuming financial responsibility for P.J. prior to marriage with his mother and not being aware of the legal requirements for P.J. to be recognized as the Veteran's stepchild by VA.  The Board sympathizes with the Veteran's arguments and the inequities he believes results from not being entitled to additional VA benefits.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).


ORDER

The appeal seeking recognition of the Veteran's adult disabled stepson (P.J.) as his dependent child for the purposes of payment of additional VA compensation benefits is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


